DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application is claiming the benefit of prior-filed application No.13/024072 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
13/024072, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Examiner believes that the proper App No. is 14/793993, and the priority date is May 17, 2018. The priority claim must be corrected. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities:
On p. 1, the priority claim data is incorrect.
¶50 states that “For example, the blocks may be color coded to visually represent the ionic charge, and/or embossed or engraved for tactile representation (grooves, depressions).” However, Examiner notes that grooves and depressions are equivalent; they are both recesses, so it does not make sense to say that a “groove” is “embossed.” The specification and the claims must be clear, consistent, and make sense.
In ¶68, there should be a space added so that the phrase reads, “posts 182.”

The period is missing at the end of ¶72.  
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
In claims 1, 10, and 16, all first instances of the phrases, “representing (+X) cation” and “representing (-X) anion” must recite “representing a (+X) cation” and “representing a (-X) anion,” respectively, in order to correct the grammar and establish proper antecedents. All subsequent recitations in all claims must recite “representing the (+X) cation” and “representing the (-X) anion,” respectively, in order to correct the grammar and properly refer to the established antecedents. 
In claim 1, line 10, the phrase should read “the well[[s]] and the post[[s]], respectively” in order to correct the grammar and properly refer to established antecedents.
Claims 2-9, 11-15, and 17-20 are also objected to for their incorporation of the above through their respective dependencies of claims 1, 10, and 16.
In claims 2 and 3, the phrases in the preambles should read, “stimulate a visual learning modality” and “stimulate a tactile learning modality,” respectively, in order to correct the grammar and establish proper antecedents. Similar rejections apply to claims 9, 11, and 17, noting that subsequent recitations must recite “the” instead of “a.”
Claims 4-8, 12, and 18 are also rejected for their incorporation of the above through their respective dependencies of claims 3, 11, and 17.
square cuboid model” for antecedent consistency.
In claim 9, line 2, the phrase should read, “stimulate a tactile learning modality” in order to correct the grammar and establish a proper antecedent.
In claim 11, line 2, the semicolon after the word “wherein” should be a colon.
In claim 17, lines 3 and 4, some of the quotation marks are backward.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3 and 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for either being embossed or engraved with a charge-identification, does not appear to reasonably provide enablement for being embossed and engraved with charge identifications.
Examiner invites Applicant to point to drawings and specific paragraphs of the Original Disclosure that support the invention as claimed, but the specification does not appear to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
both embossed and engraved charge-identifying devices, as the charge is either positive (e.g., raised/embossed as shown for G1, FIG. 4) or negative (e.g., depressed/engraved as shown for G2, FIG. 4). For examination purposes, Examiner assumes that claim 4 depends from claim 1. Even with this assumption, it is still unclear how and/or why a cation and an anion would both have the same type of charge-identifying device (either embossed or engraved, but the same for cations and anions). As Examiner understands it, at least part of the purpose of the tactile (embossed/engraved) devices described in ¶46 is to differentiate between positive and negative charges.
A determination as to nonenablement is based on consideration of all the evidence as a whole.  In re Wands, 858 F.2d 731, 737, 740 (Fed. Cir. 1998) (relevant factors include (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure).  See also MPEP § 2164.01(a) and § 2164.04. 
Here, (A) the claims are somewhat broad, but (B) the nature of the invention is generally straightforward. (C) The prior art is fairly dense and (E) at least somewhat predictable, and (D) the level of one of ordinary skill in the art is fairly basic.

For examination purposes, Examiner assumes that in claim 3, it is the first, third, fifth, and seventh models that are embossed, as these are the models representing positively charged cations. Likewise, in claim 4, Examiner assumes that it is the second, fourth, sixth, and eighth models that are engraved, as these are the models representing negatively charged anions.
Examiner further notes that if Applicant’s intent was to not be limited to engraving for negative and embossing for positive, that must be clearly claimed and can be accomplished by reciting in claim 3, something like wherein the first, third, fifth, and seventh models are either embossed or engraved with respective first charge-identifying devices; wherein the second, fourth, sixth, and eighth models are either embossed or engraved with respective second first charge-identifying devices; and wherein if the first charge-identifying devices are embossed, the second charge-identifying devices are engraved, and if the first charge-identifying devices are engraved, the second charge-identifying devices are embossed.

The following is a quotation of 35 U.S.C. 112(b):


Claims 1-9 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a well (or post) positioned at the center of one face of the . . . model” (emphasis added) and subsequent similar recitations. However, Examiner notes that this phrase would accurately reflect the metes and bounds of Applicant’s invention if it read “a side face,” as the end faces do not have the wells or posts.
Claim 1 recites the limitations "a third rectangular cuboid model," "a fourth rectangular cuboid model," etc. First, there are no first or second rectangular cuboid models recited to establish an antecedent for reciting any subsequent rectangular cuboid models. Second, the term should still be “square cuboid model” as the end faces of the subsequent cuboid models are squares.
In claim 1, line 17, the phrase should read, “first and[[or]] second square cuboid models, as the first and second models are dimensionally equal. All subsequent similar recitations must also be corrected (i.e., lines 26 and 34).
Claims 2-9 are also rejected for their incorporation of the above through their dependencies of claim 1.
In claim 4, it is unclear whether the “at least one first charge identifying device” of claim 4 is the same as the “at least one first charge identifying device” established by claim 3 because they use the exact same terminology. Because one is embossed and 
Claims 5-8 are also rejected for their incorporation of the above through their dependencies of claim 4.
Claim 5 recites “wherein the at least one first charge identifying device comprises a plurality of depressions.” However, the antecedent for “the at least one first charge identifying device” is unclear because as discussed above, they are recited in both claims 3 and 4. For examination purposes, Examiner assumes that the above change has been made so that the phrase in claim 5 reads, “wherein the at least one first engraved charge identifying device comprises a plurality of depressions.”
Claim 6 is also rejected for its incorporation of the above through its dependency of claim 5.
In claim 6, line 2, based on Examiner’s assumptions that only the second, fourth, sixth, and eighth models are engraved with depressions, the phrase should read, “information about the square cuboid model.”
In claim 7, there is insufficient antecedent basis for the term “the at least one second alignment groove.”
Claim 8 is also rejected for its incorporation of the above through its dependency of claim 7.

 In claim 9, line, 1, there is insufficient antecedent basis for the terms “the cations” and “the anions.” Examiner suggests reciting something like, “wherein the cuboid models representing cations and the cuboid models representing anions are . . . .”
The drafting of claim 12 is awkward and unclear, rendering the claim indefinite. For example, Examiner suggests reciting, wherein: the first and second models representing the (+1) and the (-1) anion, respectively, each comprise a 1-unit cuboid, wherein the first model representing the (+1) cation comprises one first well, and the second model representing the (-1) anion comprises one first post; . . .” and carrying this format through the claim. At least claim 14 has similar issues.
In claim 12, the last limitation is unclear because the scope appears to be too broad. Not all combinations/subcombinations of the models 1-8 can fit together (e.g., the models with posts cannot fit with other models with posts) to form a tactile cuboid having 6 faces and 8 corners. Examiner suggests reciting, “wherein some subcombinations of the first, second, third, fourth, fifth, sixth, seventh, and[[or]] eighth models are adaptable to fit together to form a tactile cuboid representing a valid ionic compound, the tactile cuboid having 6 faces and 8 corners; and wherein the tactile cuboid hascodings thereinAt least claims 14, 16, and 18 have similar issues.

In claim 15, line 3, Examiner suggests reciting, “wherein some subcombinations of the first, second, third, fourth, fifth, and[[or]] sixth models are adaptable to form the[[a]] tactile cuboid” to correct antecedent and scope problems.
Claim 15 is also rejected for its incorporation of the above through its dependency of claim 14.
Claims 17-20 are also rejected for their incorporation of the above through their dependencies of claim 16.
In claim 20, line 2, the phrase should read “seventh and eighth models each comprise” because otherwise, the claim is unclear. A similar rejection applies to claim 21.
In claim 21, line 5, the phrase should read, “the[[a]] completed cuboid representing a valid ionic compound” because the antecedent was established by claim 16.
NOTE: Due to the numerous problems with the claims in the form of objections and rejections under 35 U.S.C. 112(b), Examiner notes that it is the responsibility of the Applicant to correct ALL of the issues noted for ALL affected claims, whether or not Examiner specifically rejects a given claim on specific grounds. In other words, if Examiner presents a rejection for a claim and does not present it for another claim that has the same issue, the next action could still be FINAL as this would not be a new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-12, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over “JCE Classroom Activity #113: An Interlocking Building Block Activity in Writing Formulas of Ionic Compounds,” Ruddick et al., Journal of Chemical Education, pp. 1436-1438, September 19, 2012 (“Ruddick”) in view of U.S. Patent Pub. No. 2014/0370478, Pfeiffer (“Pfeiffer”).
Regarding claim 1 (Original), Ruddick teaches a cuboid model kit (set of LEGO® bricks including 18 bricks in a set for a pair of lab partners for completing the activity, p. 1437, col. 2) for representing validly constructed ionic compounds (set of interlocking blocks for representing ionic compound formulas, Abstract), the kit comprising: a first square cuboid model (one-by-one LEGO® brick is a square cuboid model, Image, p. 1436) representing (+1) cation (e.g., Na1+, Image, p. 1), wherein the first square cuboid model comprises: a well positioned at the center of one face of the first square cuboid model (one-by-one LEGO® brick has well positioned at center of bottom face, e.g., Na1+, Image, p. 1436); a second square cuboid model representing (-1) anion (e.g., F1-, Image, p. 1436), wherein the second square cuboid model comprises: a post positioned at the center of one face of the second square cuboid model (one-by-one LEGO® brick has post positioned at center of top face, e.g., F1-, Image, p. 1436); wherein the first square cuboid model and the second square cuboid model are dimensionally equal (both are one-by-one LEGO® bricks, Image, p. 1436); 
Ruddick may not explicitly teach that the first and second models are NOT dimensionally equal in their respective well and post. One-by-one LEGO® bricks each have a well and a post. However, Pfeiffer teaches a molecular modeling kit that can be used to model ionic compounds (plus-charge connecting elements and minus-charge connecting elements are used for representation of ionic compounds like Na+Cl-, ¶178) and that because of their respective connecting structures, it is not possible to connect 
Ruddick teaches a third rectangular cuboid model representing (+2) cation, wherein the third rectangular cuboid model comprises: two wells positioned on one face of the third rectangular cuboid model; a fourth rectangular cuboid model representing (-2) anion, wherein the fourth rectangular cuboid model comprises: two posts positioned on one face of the fourth rectangular cuboid model (one-by-two LEGO® bricks have two wells on one face and two posts on one face, Image, p. 1436); wherein the third and the fourth rectangular cuboid models are twice the dimensional length of the first or second square cuboid models (one-by-two LEGO® brick is twice the dimensional length of a one-by-one LEGO® brick, Image, p. 1436); a fifth rectangular cuboid model representing (-3) anion, wherein the fifth rectangular cuboid model comprises: three posts positioned on one face of the fifth rectangular cuboid model; a sixth rectangular cuboid model representing (+3) cation, wherein the sixth rectangular cuboid model comprises: three wells positioned on one face of the sixth rectangular cuboid model (one-by-three LEGO® bricks have three wells on one face and three posts on one face, Image, p. 1436); wherein the fifth and the sixth rectangular cuboid models are thrice the dimensional length of the first or second square cuboid models (one-by-three LEGO® brick is three times the dimensional length of a one-by-one LEGO® brick, Image, p. 1436).
Ruddick may not explicitly teach a seventh rectangular cuboid model representing (-4) anion, wherein the seventh rectangular cuboid model comprises: four posts positioned on one face of the seventh rectangular cuboid model; an eighth rectangular cuboid model representing (+4) cation, wherein the eighth rectangular cuboid model comprises: four wells positioned on one face of the eighth rectangular cuboid model; and wherein the seventh and the eighth rectangular cuboid models are four times the dimensional length of the first or second square cuboid models. The kit of Ruddick includes 1x1, 1x2, and 1x3 LEGO® bricks in the kit (p. 1437, col. 2). However, it would have been obvious to one of ordinary skill in the art before the effective filing date to extrapolate the teachings of Ruddick and further include 1x4 LEGO® bricks for modeling a (+4) cation and a (-4) anion as an obvious matter of design choice in order to yield the predictable results of being able to use the kit to model a (+4) cation and a (-4) anion. 
Regarding claim 2 (Original), Ruddick teaches wherein the cuboid models are visually coded to stimulate visual learning modality when a valid ionic compound is constructed, wherein: the first and the second cuboid models are color coded a first color; the third and the fourth rectangular cuboid models are color coded a second color; the fifth and the sixth rectangular cuboid models are color coded a third color; and the seventh and the eighth rectangular cuboid models are color coded a fourth color (each model is color coded: cations are blue, and anions are red, Image, p. 1436; the claim does not require the colors to be different from one another).  
Regarding claim 3 (Original), Ruddick may not explicitly teach wherein the cuboid models are tactilely coded to stimulate tactile learning modality when a valid ionic compound is constructed, wherein: the first and second cuboid models are embossed with at least one first charge identifying device; the third and the fourth rectangular cuboid models are embossed with at least one second charge identifying device; the fifth and sixth cuboid models are embossed with at least one third charge identifying device; and the seventh and the eighth rectangular cuboid models are embossed with at least one fourth charge identifying device. Ruddick does teach providing indicia on the models to indicate the charge (a number and an indication of positive or negative, Image, p. 1436) but is silent as to whether they are embossed. However, Examiner takes OFFICIAL NOTICE of embossing as a means for applying indicia to a surface (e.g., braille writing). It would have been obvious to one of ordinary skill in the art before the effective filing date to emboss the indicia of Ruddick on the models (instead of merely printing them) in order to yield the predictable results of providing a tactile indication of at least the ion’s charge on the models, for example, to facilitate tactile learners and/or visually impaired people using the models.
Regarding claims 4-6 (Original), Ruddick may not explicitly teach wherein; the first and second cuboid models are engraved with at least one first charge identifying device; the third and the fourth rectangular cuboid models are engraved with at least one second charge identifying device, the fifth and sixth cuboid models are engraved with at least one third charge identifying device; and the seventh and the eighth rectangular cuboid models are engraved with at least one fourth charge identifying device; wherein the at least one first charge identifying device comprises a plurality of depressions; wherein the plurality of depressions conveys coded information about the first or second cuboid model. Ruddick does teach providing indicia on the models to indicate the charge (a number and an indication of positive or negative, Image, p. 1436) but is silent as to whether they are engraved. However, Examiner takes OFFICIAL NOTICE of engraving as a means for applying indicia to a surface (e.g., varying numbers of dots on the faces of a die). It would have been obvious to one of ordinary skill in the art before the effective filing date to engrave depressions on the models of Riddick (instead of merely printing them) in order to yield the predictable results of providing a tactile indication of at least the ion’s charge on the models, for example, to facilitate tactile learners using the models.

Examiner cannot ascertain the meaning of claim 7 due to the 112(b) rejections, and claim 8 depends from claim 7.

Regarding claim 9 (Original), Ruddick may not explicitly teach wherein the cations and anions are oppositely magnetized to stimulate tactile learning modality. However, Pfeiffer teaches this feature (connecting means can be magnets, ¶5). It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 10 (Original), Ruddick teaches a cross-learning modality ionic compound representation model, the model comprising: first and second models representing (+1) cation and (-1) anion, respectively; third and fourth models representing (+2) cation and (-2) anion, respectively; fifth and sixth models representing (+3) cation and (-3) anion, respectively; seventh and eighth models representing (+4) cation and (-4) anion, respectively; and  wherein the first, second, third, fourth, fifth, sixth, seventh, and eighth models are dimensionally related cuboids (see prior-art rejection of claim 1).
Ruddick teaches wherein two of the cuboid dimensions are identical (e.g., the first and second models; see prior-art rejection of claim 1) and a third is proportional with the charge of the represented ion (e.g., the 1x2 LEGO® brick represent the ions with a +2 or -2 charge; see prior-art rejection of claim 1).  
Regarding claim 11 (Original), Ruddick teaches wherein: the first and second models representing (+1) cation and (-1) anion, respectively, each comprise: a first visual coding for stimulating visual learning modality, wherein the first visual coding comprises: a first color coding; the third and fourth models representing (+2) cation and (-2) anion, respectively, each comprise: a second visual coding for stimulating visual learning modality, wherein the second visual coding comprises: a second color coding; the fifth and sixth models representing (+3) cation and (-3) anion, respectively, each comprise: a third visual coding for stimulating visual learning modality, wherein the third visual coding comprises: a third color coding; the seventh and eighth models representing (+4) cation and (-4) anion, respectively, each comprise: a fourth visual coding for stimulating visual learning modality, wherein the fourth visual coding comprises: a fourth color coding. See prior-art rejection of claim 2.   
Regarding claim 12 (Original), Ruddick tin view of Pfeiffer teaches/suggests wherein: the first and second models representing (+1) cation and (-1) anion, respectively, each comprise: a 1-unit cuboid, wherein the (+1) cation unit cuboid comprises: one first well and the (-1) anion unit cuboid comprises: one first post; the third and fourth models representing (+2) cation and (-2) anion, respectively, each comprise a 2-unit cuboid, wherein the (+2) cation 2-unit cuboid comprises: two second wells and the (-2) anion 2-unit cuboid comprises: two second posts; the fifth and sixth models representing (+3) cation and (-3) anion, respectively, each comprise: a 3-unit cuboid, wherein the (+3) cation 3-unit cuboid comprises: three third wells and the (-3) anion 3-unit cuboid comprises: three second posts; the seventh and eighth models representing (+4) cation and (-4) anion, respectively, each comprise: a 4-unit cuboid, wherein the (+4) cation 4-unit cuboid comprises: four fourth wells and the (-4) anion 4-unit cuboid comprises: four fourth posts. See prior-art rejection of claim 1.
Ruddick in view of Pfeiffer further teaches/suggests wherein the first, second, third, fourth, fifth, sixth, seventh, or eighth models are adaptable to fit together to form a tactile cuboid having 6 faces and 8 corners, the tactile cuboid having one or two color coding therein representing a valid ionic compound (Image, p. 1436). 
Regarding claim 16 (Original), Ruddick in view of Pfeiffer teaches/suggests a cross-learning modality ionic compound representation model, the model comprising; first and second models representing (+1) cation and (-1) anion, respectively, wherein each comprise: a first visual coding for stimulating visual learning modality, wherein the first visual coding comprises: a first color coding and wherein each first and second models comprise: a 1-unit cuboid, wherein the (+1) cation unit cuboid comprises one first well and the (-1) anion unit cuboid comprises: one first post; third and fourth models representing (+2) cation and (-2) anion, respectively, wherein each comprise: a second visual coding for stimulating visual learning modality, wherein the second visual coding comprises: a second color coding and wherein each third and fourth models comprise:  a 2-unit cuboid, wherein the (+2) cation 2-unit cuboid comprises: two second wells and the (-2) anion 2-unit cuboid comprises: two second posts; fifth and sixth models representing (+3) cation and (-3) anion, respectively, wherein each comprise: a third visual coding for stimulating visual learning modality, wherein the third visual coding comprises: a third color coding, and wherein each fifth and sixth models comprise: a 3-unit cuboid, wherein the (+3) cation 3-unit cuboid comprises: three third wells and the (-3) anion 3-unit cuboid comprises: three third posts; seventh and eighth models representing (+4) cation and (-4) anion, respectively, wherein each comprise: a fourth visual coding for stimulating visual learning modality, wherein the fourth visual coding comprises: a fourth color coding, and wherein each seventh and eighth models comprise: a 4-unit cuboid, wherein the (+4) cation 4-unit cuboid comprises: four fourth wells and the (-4) anion 4-unit cuboid comprises: four fourth posts; and  wherein the first, second, third, fourth, fifth, sixth, seventh, or eighth models are adaptable to fit together to form a completed cuboid representing a valid ionic compound. See prior-art rejections of claims 10-12. 
Regarding claim 19 (Original), Ruddick in view of Pfeiffer teaches/suggests wherein the completed cuboid representing a valid ionic compound has no visible wells or posts. As discussed regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the LEGO® bricks of Ruddick and only include the appropriate connecting structure for the ion being modeled as in Pfeiffer in order to yield the predictable results of not allowing invalid ionic compounds to be modeled using the kit. In Ruddick as modified, the completed cuboid has no visible wells or posts.
Regarding claim 20 (Original), Ruddick teaches wherein the first, second, third, fourth, fifth, sixth, seventh, or eighth models each comprise: a signed number representing the ionic charge represented by the model; and wherein the signed numbers of a completed cuboid representing a valid ionic compound will sum to zero (Image, p. 1436).  
Regarding claim 21 (Original), Ruddick may not explicitly teach wherein the first, second, third, fourth, fifth, sixth, seventh, or eighth models each comprise: "+" or "-" signs in a number equal to the ionic charge represented by the model; and wherein the total number of "+" signs and the total number of "-" signs for a completed cuboid representing a valid ionic compound would be equal. However, this is merely an obvious variant for expressing the printed matter of Ruddick (see Image, p. 1436).

 Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ruddick in view of Pfeiffer as applied to claim 10 above, and further in view of U.S. Patent No. 2,140,103, Bryan (“Bryan”).
Regarding claim 13 (Original), Ruddick may not explicitly teach wherein: the first and second models representing (+1) cation and (-1) anion, respectively, each comprise: a first tactile coding for stimulating tactile learning modality, wherein the first tactile coding comprises: a first tactile coding, wherein the first tactile coding comprises: a first alignment groove; the third and fourth models representing (+2) cation and (-2) anion, respectively, each comprise: a second tactile coding for stimulating tactile learning modality, wherein the second tactile coding comprises: and a second tactile coding, wherein the second tactile code comprises: a second alignment groove. However, Bryan teaches a valence block for illustrating chemical reactions (Title) and that an object of this invention is to provide blocks with characteristic configurations designed to represent positive chemical elements blocks of other characteristic configuration designed to represent negative chemical elements, said blocks having projecting arms with respective grooves and projections thereon to facilitate alignment (p. 1, col. 1, ll. 7-18). It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ruddick to include alignment grooves on the LEGO® bricks as suggested by Bryan in 
Regarding claim 14 (Original), Ruddick in view of Pfeiffer teaches/suggests wherein: the first and second models representing (+1) cation and (-1) anion, respectively, each comprise: a 1-unit cuboid, wherein the (+1) cation unit cuboid comprises: one first well and the (-1) anion unit cuboid comprises one first post; the third and fourth models representing (+2) cation and (-2) anion, respectively, each comprise: a 2-unit cuboid, wherein the (+2) cation unit cuboid comprises: two second wells and the (-2) anion 2-unit cuboid comprises: two second posts; the fifth and sixth models representing (+3) cation and (-3) anion, respectively, each comprise: a 3-unit cuboid, wherein the (+3) cation unit cuboid comprises: three third wells and the (-3) anion 3-unit cuboid comprises: three third posts; the seventh and eighth models representing (+4) cation and (-4) anion, respectively, each comprise: a 4-unit cuboid, wherein the (+4) cation unit cuboid comprises: four fourth wells and the (-4) anion 4-unit cuboid comprises: four fourth posts; and wherein the first, second, third, fourth, fifth, sixth, seventh, or eighth models are adaptable to form a tactile cuboid having 6 faces and 8 corners. See prior-art rejection of claim 1.
Ruddick may not explicitly teach the tactile cuboid having aligned alignment grooves therein representing a valid ionic compound. However, see prior-art rejection of claim 13.
Regarding claim 15 (Original), Ruddick may not explicitly teach wherein the first and second alignment grooves each comprise: a plurality of coded depressions, wherein the first, second, third, fourth, fifth, or sixth models are adaptable to form a tactile cuboid having 6 faces and 8 corners, the tactile cuboid aligned according to the plurality of coded depressions. However, see prior-art rejections of claims 4-6 and 13.
 Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ruddick in view of Pfeiffer as applied to claim 16 above, and further in view of Bryan.
Regarding claim 17 (Original), Ruddick may not explicitly teach wherein: the first and second models representing (+1) cation and (-1) anion, respectively, each comprise: a first tactile coding for stimulating tactile learning modality, wherein the first tactile coding comprises: a first alignment groove; and the third and fourth models representing (+2) cation and (-2) anion, respectively, each comprise: a second tactile coding for stimulating tactile learning modality, wherein the second tactile coding comprises: a second alignment groove. However, see prior-art rejection of claim 13. 
Regarding claim 18 (Original), Ruddick may not explicitly teach wherein the first and second alignment grooves each comprise: a plurality of coded depressions, wherein the first, second, third, fourth, fifth, or sixth models are adaptable to form a tactile cuboid having 6 faces and 8 corners, the tactile cuboid aligned according to the plurality of coded depressions. However, see prior-art rejections of claims 4-6 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L KORB/Examiner, Art Unit 3715                                                                                                                                                                                                        



/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715